Title: From Thomas Jefferson to Martha Jefferson Randolph, 19 October 1801
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


Washington Oct. 19. 1801.
I am in hopes, my dear Martha, that I shall hear by the arrival of tomorrow morning’s post, that you are all well. in the mean while the arrangement is such that my letter must go hence this evening. my last letter was from mr Eppes of Oct. 3. when all were well. I inclose a Crazy Jane for Anne, and a sweetheart for Ellen. the latter instead of the many coloured stories which she cannot yet read. from the resolution you had taken I imagine you are now at Edgehill surrounded by the cares and the comforts of your family. I wish they may be less interrupted than at Monticello. I set down this as a year of life lost to myself, having been crouded out of the enjoiment of the family during the only recess I can take in the year. I believe I must hereafter not let it be known when I intend to be at home, & make my visits by stealth. there is real disappointment felt here at neither of you coming with me. I promise them on your faith for the ensuing spring. I wish however that may be found as convenient a season of absence for mr Randolph. mr. Madison & family are with us for a few days, their house having been freshly plaistered & not yet dry enough to go into. such is the drought here that nobody can remember when it rained last. my sincere affections to mr Randolph & mr Eppes. kisses to the young ones & my tenderest love to Maria & yourself.
Th: Jefferson
